Where a contract for the sale of an automobile contains the provision that "no agreement, promise, representation, statement or warranty, whether oral or written, express or implied, shall be binding on the holder unless expressly contained herein," the purchaser can not recover of the seller damages allegedly arising from false and fraudulent representations concerning the automobile, which allegedly induced the execution of the contract of sale, where there was no fraud, accident, or mistake as a result of which the buyer signed the contract without knowing its contents. Waits v.  Lumpkin, 59 Ga. App. 416 (1 S.E.2d 72), and cit. A verdict was demanded for the seller and the court erred in overruling the motion for new trial. It is not necessary to consider the special assignments of error.
Judgment reversed. Sutton, J., concurs.
                        DECIDED DECEMBER 4, 1942.